
	
		II
		Calendar No. 287
		112th CONGRESS
		2d Session
		S. 1344
		[Report No. 112–126]
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2011
			Mr. Kyl (for himself and
			 Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the Secretary of Agriculture to take immediate
		  action to recover ecologically and economically from a catastrophic wildfire in
		  the State of Arizona, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arizona Wallow Fire Recovery and
			 Monitoring Act.
		2.PurposeThe purpose of this Act is to direct the
			 Secretary of Agriculture to take certain actions—
			(1)to rehabilitate
			 and restore the Wallow Fire Area;
			(2)to recover
			 material that is fire-damaged, but still merchantable, from the Wallow Fire
			 Area before the material loses economic value;
			(3)to create
			 defensible space around communities to effectively and safely fight future
			 fires in the vicinity of the Wallow Fire Area;
			(4)to monitor the
			 environmental and economic effects of the removal of fire-damaged trees from
			 the Wallow Fire Area; and
			(5)to provide a
			 mechanism to offset the costs of forest restoration in the Wallow Fire
			 Area.
			3.DefinitionsIn this Act:
			(1)Burned area
			 emergency responseThe term burned area emergency
			 response means the process used by the Secretary to plan and implement
			 emergency stabilization actions on Federal land in response to an immediate
			 post-fire condition—
				(A)to minimize
			 threats to life or property; or
				(B)to stabilize and
			 prevent unacceptable degradation to natural and cultural resources resulting
			 from the effects of the catastrophic event.
				(2)Community
			 Protection Management AreaThe term Community Protection
			 Management Area means—
				(A)the wildland-urban
			 interface in a community wildfire protection plan;
				(B)human development
			 areas having special significance, including critical communication sites, high
			 voltage transmission lines, developed recreation sites, and other structures
			 that, if destroyed by fire, would result in hardship to communities; and
				(C)the fuels adjacent
			 to areas described in subparagraph (B).
				(3)Community
			 wildfire protection planThe term community wildfire
			 protection plan has the meaning given the term in section 101 of the
			 Healthy Forest Restoration Act of 2003 (16 U.S.C. 6511).
			(4)Hazard tree and
			 commercial timber evaluationThe term hazard tree and
			 commercial timber evaluation means an evaluation of the hazard trees and
			 fire-damaged, dead, and dying timber resources on the National Forest System
			 land in the Wallow Fire Area conducted in accordance with section 4.
			(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(6)National Forest
			 SystemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(8)Timber removal
			 projectThe term timber removal project means a
			 timber removal project for the Wallow Fire Area identified under a hazard tree
			 and commercial timber evaluation.
			(9)Wallow
			 FireThe term Wallow Fire means the fire that
			 originated in the Bear Wallow Wilderness on May 29, 2011.
			(10)Wallow Fire
			 AreaThe term Wallow Fire Area means the
			 approximately 538,000-acre fire perimeter in the State of Arizona, as depicted
			 on the map entitled Wallow Fire Az-ASF-110152 Progression Map
			 and dated June 28, 2011.
			4.hazard tree and
			 commercial timber evaluation
			(a)In
			 generalThe Secretary shall conduct a hazard tree and commercial
			 timber evaluation that identifies timber resources appropriate for removal
			 within the Wallow Fire Area not later than the date that is the earlier
			 of—
				(1)the date that is
			 30 days after the completion of the burned area emergency response for the
			 Wallow Fire Area; or
				(2)the date that is
			 45 days after the date of containment of the Wallow Fire.
				(b)Report
			 requiredIn conducting a hazard tree and commercial timber
			 evaluation under subsection (a), the Secretary shall prepare a report that
			 includes—
				(1)a description
			 of—
					(A)the forest
			 conditions in the burned areas of the Wallow Fire Area; and
					(B)the short- and
			 long-term risks the conditions pose to forest users, communities, private
			 property, and remaining resources;
					(2)a map of areas for
			 potential hazard tree removal, areas for potential fire-damaged commercial tree
			 removal, and areas for potential elimination from harvest consideration,
			 including a delineation of the Community Protection Management Area for the
			 Wallow Fire Area;
				(3)a map of the burn
			 intensity within the Wallow Fire Area;
				(4)a preliminary
			 determination of—
					(A)the anticipated
			 receipts to be derived from the hazard and fire-damaged commercial timber
			 identified for removal in the Wallow Fire Area;
					(B)the estimated
			 costs to the Secretary associated with the removal of the timber; and
					(C)to the maximum
			 extent practicable, receipts likely to be lost if action is not taken in a
			 timely manner;
					(5)a description of 1
			 or more proposals for timber removal projects providing for the removal of
			 hazard trees and fire-damaged, dead, and dying timber resources in the Wallow
			 Fire Area; and
				(6)a description of
			 the desired outcomes of rehabilitation and tree removal in burned portions of
			 the Wallow Fire Area.
				(c)Excluded
			 areasIn identifying areas for tree removal under subsection (a),
			 the Secretary shall exclude high fire-severity burned areas on steep slopes,
			 slopes with an incline greater than 40 percent, riparian areas, and fragile
			 erosive sites, unless tree removal in those areas is necessary to address
			 public health and safety concerns.
			(d)Public
			 involvementThe Secretary shall facilitate the meaningful
			 involvement of State and local officials, Indian tribes, institutions of higher
			 education, and other interested persons during the preparation of the hazard
			 tree and commercial timber evaluation conducted under this section.
			(e)Deadline for
			 completionNot later than 45 days after the date on which the
			 Secretary commences the hazard tree and commercial timber evaluation, the
			 Secretary shall complete the hazard tree and commercial timber
			 evaluation.
			5.Timber removal
			 projects
			(a)Timber removal
			 project requirements
				(1)In
			 generalThe Secretary shall limit the removal of trees under a
			 timber removal project under this Act to hazard trees and trees that are
			 already down, dead, or severely root-sprung, such that mortality is highly
			 probable.
				(2)ConsiderationsIn
			 selecting tree removal techniques for a timber removal project under this Act,
			 the Secretary shall take into account the degree of ground disturbances, soil
			 types, soil saturation, worker safety, threatened and endangered species,
			 aquatic systems, and other ecological values associated with the site of the
			 timber removal project.
				(3)Monitoring
			 requirementsThe Secretary shall use an effectiveness monitoring
			 framework to assess the ecological and economic effects of tree removal
			 projects carried out under this Act with respect to accomplishing desired
			 outcomes identified in the hazard tree and commercial timber evaluation.
				(4)LimitationNothing
			 in this Act authorizes new permanent road construction for timber
			 removal.
				(5)Congressional
			 intentIt is the intent of Congress that all timber removal
			 projects carried out under this Act be completed by the date that is not later
			 than 18 months after the date of enactment of this Act.
				(b)Environmental
			 compliance
				(1)In
			 generalExcept as otherwise provided in this Act, the Secretary
			 shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) and other applicable laws in planning and conducting timber removal
			 projects.
				(2)NEPA
			 requirements
					(A)In
			 generalIn the case of a timber removal project to be conducted
			 in a Community Protection Management Area under this Act, the Secretary shall
			 prepare an environmental assessment for the proposed agency action under
			 section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)).
					(B)AlternativesNothing
			 in this subsection requires the Secretary to study, develop, or describe any
			 alternative to the proposed agency action in the environmental assessment
			 conducted under subparagraph (A).
					(C)Public
			 participationThe Secretary shall provide an opportunity for
			 public participation during the preparation of the environmental assessment
			 under subparagraph (A), in accordance with existing protocols.
					(3)Administrative
			 and judicial reviewTimber removal projects carried out under
			 this Act are subject to the special administrative process and judicial review
			 process under sections 105 and 106 of the Healthy Forests Restoration Act of
			 2003 (16 U.S.C. 6515, 6516).
				(4)Use of
			 receiptsAmounts collected by the Secretary from a timber removal
			 project carried out under this Act shall be available for expenditure by the
			 Secretary without further appropriation for forest restoration treatments on
			 the Apache-Sitgreaves National Forest in the State of Arizona.
				
	
		1.Short titleThis Act may be cited as the
			 Arizona Wallow Fire Recovery and
			 Monitoring Act.
		2.DefinitionsIn this Act:
			(1)Community protection
			 management areaThe term community protection management
			 area means—
				(A)the wildland-urban
			 interface in a community wildfire protection plan; and
				(B)human development areas
			 having special significance, including critical communication sites, high
			 voltage transmission lines, developed recreation sites, and other structures
			 that, if destroyed by fire, would result in hardship to communities.
				(2)Community wildfire
			 protection planThe term community wildfire protection
			 plan has the meaning given the term in section 101 of the Healthy
			 Forest Restoration Act of 2003 (16 U.S.C. 6511).
			(3)EvaluationThe
			 term evaluation means the evaluation required by section
			 3(a).
			(4)
			 SecretaryThe term Secretary means the Secretary
			 of Agriculture.
			(5)Wallow fire
			 areaThe term Wallow Fire Area means the land
			 within the perimeter of the Wallow Fire, as depicted on the map entitled
			 Wallow Fire AZ-ASF-110152 Progression Map and dated June 28,
			 2011.
			3.Hazard tree and
			 commercial timber evaluation
			(a)In
			 generalThe Secretary shall conduct an evaluation of the Wallow
			 Fire Area in accordance with this section.
			(b)TimelineTo
			 ensure the timely completion of the evaluation, the Secretary shall—
				(1)not later than 30 days
			 after the date of enactment of this Act, commence the evaluation; and
				(2)not later than 75 days
			 after the date of enactment of this Act, complete the evaluation.
				(c)ContentsThe
			 evaluation shall include—
				(1)a map of the burn
			 intensity within the Wallow Fire Area;
				(2)a description of—
					(A)the forest conditions in
			 the burned areas of the Wallow Fire Area;
					(B)the short- and long-term
			 risks that the conditions in the Wallow Fire Area may pose to forest users,
			 communities, private property, and natural resources; and
					(C)the actions undertaken by
			 the Forest Service to reduce the risks described in subparagraph (B);
					(3)a map and description of
			 areas for potential hazard tree removal and areas for potential fire-damaged
			 commercial tree removal in the Wallow Fire Area, including a delineation of the
			 community protection management area within the Wallow Fire Area;
				(4)a preliminary estimate
			 of—
					(A)the costs and receipts to
			 be derived from the hazard tree and fire-damaged commercial timber identified
			 for potential removal in the Wallow Fire Area; and
					(B)to the maximum extent
			 practicable, the receipts likely to be lost if action is not taken in a timely
			 manner; and
					(5)a description of the
			 desired outcomes of rehabilitation and tree removal in burned portions of the
			 Wallow Fire Area.
				(d)Excluded
			 areasIn identifying areas for potential tree removal under
			 subsection (c)(3), the Secretary shall exclude high fire-severity burned areas
			 on steep slopes, slopes with an incline greater than 40 percent, riparian
			 areas, and fragile erosive sites, unless tree removal in those areas is
			 necessary to address concerns relating to public health or safety.
			4.Timber removal
			 projects
			(a)IdentificationNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 identify 1 or more projects to reduce the risks described in section 3(c)(2)(B)
			 by removing hazard trees and fire-damaged, dead, and dying timber resources in
			 the Wallow Fire Area.
			(b)Congressional
			 intentIt is the intent of Congress that all projects identified
			 under subsection (a) be completed by September 30, 2013.
			(c)Considerations
				(1)EvaluationIn
			 identifying projects under subsection (a), the Secretary shall consider the
			 results of the evaluation.
				(2)Tree removal
			 techniquesIn selecting tree removal techniques for a project
			 identified under subsection (a), the Secretary shall take into account the
			 degree of ground disturbances, soil types, soil saturation, worker safety,
			 threatened or endangered species, aquatic systems, and other ecological values
			 associated with the site of the project.
				(d)MonitoringThe
			 Secretary shall use an effectiveness monitoring framework to assess the
			 ecological and economic effects of each project that is identified and carried
			 out under this section with respect to accomplishing the desired outcomes
			 identified in the evaluation.
			(e)LimitationsIn
			 carrying out a project identified under subsection (a), the Secretary—
				(1)shall focus the removal
			 of trees under the project to hazard trees and trees that are already down,
			 dead, or so severely root-sprung that mortality is highly probable; and
				(2)shall not construct any
			 permanent road
				(f)Administrative
			 review
				(1)In
			 generalIn lieu of an administrative appeal under section 322 of
			 the Department of the Interior and Related Agencies Appropriations Act, 1993
			 (16 U.S.C. 1612 note; Public Law 102–381), the Secretary may subject to
			 administrative review under part 218 of title 36, Code of Federal Regulations
			 (or successor regulations), any collaboratively-developed project to remove
			 hazard trees and fire-damaged, dead, and dying timber resources in the Wallow
			 Fire Area—
					(A)that is identified under
			 subsection (a); and
					(B)for which a decision
			 notice or record of decision has been issued by September 30, 2012.
					(2)Authorized
			 projectsA project identified under subsection (a) shall be
			 considered an authorized hazardous fuel reduction project for purposes of part
			 218 of title 36, Code of Federal Regulations (or successor regulations).
				
	
		January 13, 2012
		Reported with an amendment
	
